222, 228, 88 P.3d 840, 844 (2004). Writ relief is generally available only
                when there is no plain, speedy, and adequate remedy in the ordinary
                course of law. NRS 34.170; NRS 34.330; Smith, 107 Nev. at 677, 818 P.2d
                at 851. Moreover, this court has held that the right to appeal is typically
                an adequate legal remedy precluding writ relief. Pan, 120 Nev. at 224, 88
                P.3d at 841.
                               Having considered the petition, we are not persuaded that our
                intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
                Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at
                851. Specifically, petitioner has an adequate legal remedy in the form of
                an appeal.      Pan, 120 Nev. at 224, 88 P.3d at 841. We also note that
                petitioner delayed seeking writ relief from this court, adding to the
                expenditure of party and judicial resources in the district court were we to
                intervene. Accordingly, we
                                      ORDER the petition DENIED.'



                                                                        J.




                Parraguirre                                    Saitta

                cc: Hon. Jerome T. Tao, District Judge
                     Patin Law Group, PLLC
                     Baker Law Offices
                     Marquis Aurbach Coffing
                     Hall Prangle & Schoonveld, LLC/Las Vegas
                     Eighth District Court Clerk

                      1 In   light of this order, we deny as moot petitioner's motion for a stay.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A